United States Court of Appeals
                                                                                 Fifth Circuit
                                                                               F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                June 24, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                     Charles R. Fulbruge III
                                                                                   Clerk
                                      No. 04-50866
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
JUAN JOSE ORNELAS-ESTRADA
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, El Paso
                           ---------------------

Before KING, Chief Judge, DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*


       IT    IS   ORDERED       that    the    Appellant’s         unopposed       motion        to

remand the case to District Court for resentencing is granted.



       IT    IS     FURTHER      ORDERED       that     the     Appellant’s         unopposed

alternative         motion       to     extend        time      to     file      Appellant’s

supplemental brief until twenty (20) days following the denial of




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
the motion to remand with the government’s response brief to be

due fifteen   (15)   days   after   receipt   of   Appellant’s   brief   is

denied as unnecessary.